DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Nov. 22, 2022 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on Nov. 22, 2022 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-20 are rejected.

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyal et al (US Pub: 2021/0133270) and in further view of Ohara (JP Pub: 2004078554 A), Uchida (JP Pub: 2015141473 A), and Matsuda (JP Pub: 2005169838 A).
Regarding claim 1 (currently amended), Moyal et al teaches: the method comprising: receiving a pre-defined file from a user, comprising multiple URLs, wherein each URL represents a cloud URL for accessing a corresponding document as stored [fig. 2: 202, p0037-p0040]; analyzing each URL to segregate a cloud location URL [p0002, p0041, p0042, fig. 2: 206]; generating a pre-defined user-friendly view based on the cloud locations, wherein the pre-defined user-friendly view comprising common cloud URLs for user's selection [p0052-p0054].
Moyal accesses information through a selected URL.  Moyal does not segregate a document name from the URL or print information stored at the URL.  In the same field of endeavor, Ohara teaches: A method for allowing a user to print multiple documents stored over multiple and/or different cloud locations [p0046-p0048]; analyzing each URL to segregate a cloud location URL and a document name [p0087-p0089]; and based on the user's selection, directly printing one or more documents stored at corresponding cloud locations without requiring the user to access any cloud location URLs [p0048, p0049].  Ohara also teaches: generating a pre-defined user-friendly view based on the cloud locations, wherein the pre-defined user-friendly view comprising common cloud URLs, corresponding document names, and print options, for user's selection [fig. 7, p0048, p0066 (Print options/settings such as portrait/landscape, one-side/duplex, number of copies, monochrome/color, and etc. would have been well-known features associated with any printing interface/driver.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to print multiple documents from different URL locations without user accessing URLs for improved convenience and efficiency.
Although Moyal in view of Ohara does not explicitly specify a cloud URL such arrangement for document storage would have been a common practice and obvious to an ordinary skilled in the art.  Nevertheless, in the same field of endeavor, Uchida teaches a cloud URL for accessing a corresponding document [abstract].  Therefore, the combined teaching of all would have made specifying a cloud URL for document storage obvious to a skilled in the art for increased usability.
Moyal in view of Ohara and Uchida does not specify print options corresponding to a location URL for printing one or more documents stored therein.  In the same field of endeavor, Matsuda teaches: wherein the print options comprise a print option corresponding to each common cloud location URL for printing one or more documents stored over corresponding common cloud location URL [fig. 7, page 9: p04; page 10: p01].  Therefore, given Matsuda’s prescription on print options corresponding to selecting each URL for printing one or more documents stored thereof, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to include a user interface for providing a list of URLs and selecting one or more URLs for printing documents associated with the URLs for improving printing efficiency with user convenience.

	Regarding claim 3 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ohara further teaches:  The method of claim 1, wherein the user's selection comprises at least selection of one or more document names and print options, for printing [p0048 (Print options/settings would have been well-known features associated with any printing interface/driver.)].

Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsuda further teaches: The method of claim 1, wherein the print options further comprising print all option [page 03: p02].  

Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ohara further teaches: The method of claim 1, wherein the selection of a document name by the user allows the user to directly print the specific document [p0118-p0120].

Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsuda further teaches: The method of claim 1, wherein the selection of print all option by the user allows the user to print all documents stored over multiple and/or different cloud locations [page 03: p02, abstract].  
Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ohara further teaches: The method of claim 1, wherein selection of the print option corresponding to a common cloud location by the user allows the user to print one or more documents stored over the common cloud location [p0036, p0093, p0094].

 	Regarding claim 8 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ohara further teaches: The method of claim 1, further comprising, automatically accessing the cloud location to obtain the required document based on the user's selection [p0119, p0120].

 	Regarding claim 9 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ohara further teaches: The method of claim 1, further comprising, searching for the document based on the user's selection [p0112].
 	
Regarding claim 10 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ohara further teaches:  The method of claim 1, further comprising, temporarily storing each document for printing [p0112 (A selected document file is temporarily cached/stored prior to printing.)].

	Regarding claim 11 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Moyal et al in view of Ohara further teaches: The method of claim 1, further comprising, presenting the user-friendly view comprising common cloud URLs, corresponding document names, and print options, via a user interface in a pre-defined order [Moyal: p0054-p0059; Ohara: p0047, p0048 (A UI is designed to have content displayed based on various criteria in a predetermined layout/order.)].

Claim 12 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Ohara’s further teaching on: A multi-function device comprising: a URL manager [abstract, p0065].

Regarding claim 14 (original), the rationale applied to the rejection of claim 12 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 3.

Regarding claim 15 (currently amended), the rationale applied to the rejection of claim 12 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 4.

Regarding claims 16 and 17 (original), the rationale applied to the rejection of claim 12 has been incorporated herein.  Claims 16 and 17 have been analyzed and rejected with regard to claims 8 and 9.

Claim 18 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Ohara’s further teaching on: A system for handling multiple URLs, the system comprising: a URL manager application running on a computing device [p0037, p0038].

Regarding claim 19 (original), the rationale applied to the rejection of claim 18 has been incorporated herein.  Claim 19 has been analyzed and rejected with regard to claim 3.

Regarding claim 20 (currently amended), the rationale applied to the rejection of claim 18 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 4.

6.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moyal et al (US Pub: 2021/0133270), Ohara (JP Pub: 2004078554 A), Uchida (JP Pub: 2015141473 A), and Matsuda (JP Pub: 2005169838 A); and in further view of Bhogal et al (US Pub: 2016/0269473).
Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Moyal et al in view of Ohara, Uchida, and Matsuda does not specify a common URL.  In the same field of endeavor, Bhogal et al teaches: The method of claim 1, further comprising identifying a common cloud location URL of the segregated cloud location URLs [p0013].  Specifying a common URL of segregated URLs has been well practiced in the art as prescribed by Bhogal et al.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to identify a common URL of segregated URLs used for cloud location for URL identification and grouping purpose.

Regarding claim 13 (original), the rationale applied to the rejection of claim 12 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claim 2.

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674